DETAILED ACTION

This Office Action is in response to Applicant's request for continued examination and amendments and arguments filed September 1, 2021.  Applicant has amended claims 1, 7-8.  Currently, claims 1, 3-8 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21  has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1, 3-8 are maintained in light of applicant’s amendments to claims 1, 7-8.  
The 35 U.S.C. 103 rejections of claims 1, 3-8 are withdrawn in light of applicant’s amendments to claims 1, 7-8.   Applicant’s amendments necessitated the new grounds for rejection in this office action.   
The objection to the specification is withdrawn in light of applicant’s amendment to the title.  

Response to Arguments

Applicant’s remarks submitted on 9/1/21 have been considered but are not persuasive.   Applicant argues on p. 8 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 8 of the remarks that the claims do not constitute an abstract idea.  Examiner disagrees.   Applicant’s claims are considered organizing human activity by showing managing personal behavior because the claims show re-scheduling of the date and time of a user's schedule, which is a type of a human activity.  Applicant argues that scheduling the time and place of an event has nothing to do with managing human behavior.  Examiner disagrees.  A schedule in the context of applicant's claims is the organization of human activity where the weather is a type of data influencing the scheduling of such human activity organization.   Thus, the claims are directed to an abstract idea.   Applicant further argues on p. 11 of the remarks that the claims are integrated into practical application.  Applicant argues that the claims improve schedule management technology.  Examiner disagrees that this is a technology but rather an improvement to the abstract idea itself.   Reducing the effect of a climate on a schedule improves the management of human activity (the schedule) and thus an improvement to the abstract idea itself.  Therefore, the 101 rejections are maintained.  
Applicant argues on p. 11-12 that the prior art rejections are improper.  Examiner notes that the support for the amended language showing estimating the first climate information from past statistical information appears in para [0040] of applicant's specification.   Here, it is clear 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (non-transitory computer readable medium, method and apparatus).  Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7-8 recite determining whether or not a genre related to a first schedule registered in a schedule table in which at least one schedule including a date and time, a genre, and a place is registered is affected by a climate and acquiring, from a predetermined table, Dependent claims 2-6 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing making determinations on substitute and moveable dates and outputting the determinations and a predetermined table for the weather.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 20160033678 A1) in view of Davis (US 2014/0108078 A1) in view of Fletcher (US 2019/0005426 A1).

Claims 1, 7-8:
Lee, as shown, discloses the following limitations of claims 1, 7-8:
A non-transitory storage medium (and corresponding method and apparatus) storing a program causing an information processing apparatus to execute the steps of (see para [0015], showing computer functionality): acquiring  first climate information indicating a climate at a date and time related to a first schedule in which at least one schedule including a date and time, a genre, and a place is registered (see para [0017], where event type is equivalent to a genre see para [0018], "The first weather information comprises the weather forecast at the event occurring location around the event start time." where start time shows a date and time would be obvious and see para [0019], "The control unit 11 determines whether a forecasted weather condition of the calendar event is unsuitable for the calendar event at the event occurring location based on the first weather information.");
determining whether or not the first climate information satisfies a climate compatibility condition (see para [0019], where unsuitable shows such a determination); 
when a determination is made that the first climate information does not satisfy the climate compatibility condition, the information processing apparatus further executes the steps of: outputting incompatibility information indicating that the climate at the date and time related to the first schedule is not compatible with a genre related to the first schedule (see para [0019], [0026], where unsuitable is equivalent to incompatible and where a recommendation of an alternative location shows outputting that the first date is not suitable/compatible)
acquiring second climate information for each date and time… from...a...place related to the first schedule (see para [0019], showing obtaining second weather 
determining whether or not there is a substitute candidate date and time satisfying the climate compatibility condition among pieces of the second climate information (see para [0019]-[0020], [0032], showing candidate locations and dates where no action happens when it is suitable)
Lee, however, does not specifically disclose registered in a schedule table.  In analogous art, Davis discloses the following limitations:
registered in a schedule table (Fig 4, where a calendar is equivalent to a schedule table)
acquiring second climate information for each date and time within a predetermined period set from a present time in the place (see para [0132], "a resolution may be received from a service provider that may wish to reschedule a task. The service provider may reschedule a task for any reason and may experiment with a resolution based upon a window of time for which the service provider wishes to reschedule the task. A service provider may experiment with a resolution that may be within a task's anchor. By experimenting with a resolution within a task's anchor, a task may be rescheduled so that the task may be performed within the original time specified by a customer. In another example, a resolution may be experimented with by a customer. Like service providers, customers may reschedule a task for any reason and may in some cases have the flexibility in establishing a new anchor for the task by experimenting with a resolution that may fall outside of a task's anchor. This may be because in some 
when determination is made that there is no substitute candidate date and time satisfying the climate compatibility condition among the pieces of second climate information outputting the incompatibility information (see para [0059], where cancelling shows not finding a substitute date would have been obvious to one of ordinary skill in the art)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Davis with Lee because using a scheduled table (calendar) enables users to more effective interpret and compare services (see Davis, para [0002]-[0003]).                     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lee and Davis do not specifically disclose estimating the first climate information from past statistical information.  In analogous art, Fletcher discloses the following limitations:
acquiring, from a predetermined table, first climate information…(see para [0025]-[0026], showing receiving data from a weather database and see para [0012], "Pre-defined weather characteristics/metadata 158 may further include weather information and/or forecasts related to one or more job plans and/or associated location data.");
when the first climate information cannot be acquired from the predetermined table (see para [0021], showing multiple time periods needed and see para [0025]), estimating the first climate information from past statistical information (see para [0028], "a machine learning model may be stored in memory 210 and historical data on tasks performed, weather conditions existing at the time the tasks were performed, and outcomes (e.g., successful, partially successful, or unsuccessful) may be stored in data store 150. The machine learning model may be trained using the historical data and used to establish weather threshold information for each of the tasks associated with a work order. The model may also be used to dynamically adjust weather threshold information as historical data is updated." and see para [0031], showing that weather module can receive information from more than one weather service which shows applicant's claims based on applicant's specification showing the past statistical information is from an external database and see para [0032]-[0033]);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Fletcher with Lee and Davis because integrating a 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamically scheduling as taught by Fletcher in the Lee and Davis combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:
	Further, Lee discloses the following limitations:
outputting a proposal to move the first schedule to the movement destination date and time (see para [0008], a recommendation location with an event start time).
Lee, however, does not specifically disclose determining whether or not there is a movable date and time in which no schedule is registered among the substitute candidate dates.  In analogous art, Davis discloses the following limitations:
determining whether or not there is a movable date and time in which no schedule is registered among the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information (see para [0079], showing busy dates and see para [0118]-[0123], showing rescheduling based on weather but also would be obvious to one or ordinary skill 
deciding a movement destination date and time, from the movable dates and times, to which the first schedule is moved when determination is made that there are the movable dates and times in which no schedule is registered among the substitute candidate dates and times (see para [0079], showing free dates and see para [0118]-[0123], showing rescheduling based on weather but also would be obvious to one or ordinary skill in the art  based on the satisfaction of weather criteria as shown in Lee para [0018]-[0020  ); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 4:
Lee does not specifically disclose determining whether or not there is an exchangeable schedule that is not affected by a climate among schedules registered at the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information.  In analogous art, Davis discloses the following limitations:
determining whether or not there is an exchangeable schedule that is not affected by a climate among schedules registered at the substitute candidate dates and times when determination is made that there are the substitute candidate dates and times satisfying the climate compatibility condition among the pieces of second climate information (see para [0059], showing a scheduled tasks can be swapped with a different dates that are in compliance with external data sources, which can be the weather as shown in para [0026]);
deciding an exchange schedule to be exchanged with the first schedule from the exchangeable schedules when determination is made that there are the exchangeable schedules that are not affected by the climate among the schedules registered at the substitute candidate date and time (see para [0059], showing rescheduling based on compliance with input from external sources which can be weather as shown in para [0029] ); and
outputting a proposal to exchange the date and time related to the first schedule with a date and time related to the exchange schedule ( see para [0140], [0145], showing a GUI for displaying such information ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for rescheduling a task as taught by Davis in the method for obtaining weather for an event as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6:
Lee and Davis do not specifically disclose where the step of determining whether or not the first climate information satisfies a climate compatibility condition is executed based on a predetermined table that defines a standard of climate compatibility.  In analogous art, Fletcher discloses the following limitations:
where the step of determining whether or not the first climate information satisfies a climate compatibility condition is executed based on a predetermined table, the predetermined table defining a standard of climate compatibility (see para [0019], "store the received weather information in weather database 260 for further scheduling operations" and see para [0020], where a threshold can be considered a standard of compatibility)
wherein the predetermined table includes at least one of weather, air temperature, humidity, and wind speed (see para [0003], [0019], showing weather threshold can be lack of rain or certain temperature range)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for dynamically scheduling as taught by Fletcher in the Lee and Davis combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624